jm m m I mm                                             opinion was filed for record
      FJJ-JV
 auPRgyEcouRr.8morwwm8mN
                                                                           A|t)i
                                                                        i vO
    DATE_

'^lu A k JaaA s flO i                                          SUSAN L. CARLSON
 ■ ^ CHiEFJUSTKd         /                                 SUPREME COURT CLERK



            IN THE SUPREME COURT OF THE STATE OF WASHINGTON




 In the Matter of the Personal Restraint of                No. 92412-1


 EDUARDO SANDOVAL,                                         En Banc


                       Petitioner.                         Filed      JAN 1 8 2Qli
                                                   J


        MADSEN,J.—In this personal restraint petition(PRP)concerning complicity

 charges based on murder by extreme indifference, we reject petitioner Eduardo

  Sandoval's contentions that accomplice liability for murder by extreme indifference and

 conspiracy to commit murder by extreme indifference are not cognizable offenses. We

 further hold that the trial court erred in failing to give a requested lesser included

 instruction on manslaughter, and on this limited basis we grant the PRP and remand for

 further proceedings consistent with this opinion.

                                              FACTS


        Sandoval is a member of the Eastside Lokotes Surefios(ELS)gang in Tacoma.

 On February 7, 2010,ELS members, in a stolen van, pulled up to a car and fired no less

 than 12 gunshots from at least two firearms into the passenger door of the car. The

 driver, Camilla Love, was hit three times and died from her injuries. The passenger.
No. 92412-1



Joshua Love, was hit two times but survived. The van oeeupants targeted the Loves on

the mistaken belief that Joshua Love was a Pirus gang member. At the time, the van

occupants were seeking out rival Pirus members to retaliate for a February 5, 2010 drive-

by shooting targeting ELS members, including Sandoval. The ELS's leader, Juan

Zuniga, believed Pirus members were responsible for the earlier attack.

       On February 6, 2010, Zuniga held a meeting with fellow ELS members to plan

retribution for the February 5, 2010 shooting. The plan was for ELS members to use a

van stolen by ELS associates to attack Pirus members and then destroy the van. ELS

members not in the van would patrol designated areas in separate vehicles in search of

Pirus members, and be on the lookout for police. Sandoval attended the meeting.

       The next day, on February 7, 2010, ELS members worked out the plan particulars

and roles (e.g., shooters, van driver, and patrol/lookout) and converged that evening to

carry out the plan. Sandoval and Antonio Gonzales were present at this later meeting, as

was the van, which was stolen the prior evening by other ELS associates.

       Sandoval rode to the February 7, 2010, meeting with Gonzales, who was assigned

to patrol the ELS's southernmost territorial boundary. Sandoval volunteered to go with

Gonzales, who brought his two young children with him. By riding with Gonzales,

Sandoval purportedly could appear to cooperate in the plan without taking an active role.

Gonzales also testified that he did not intend to complete his assigned task.

       When the group left this final meeting, Gonzales and Sandoval first drove to a

park outside of their patrol area, put on a video for Gonzales' children, and smoked
 No. 92412-1



 marijuana. After 30 minutes, the occupants of the stolen van spotted them and advised

 them to carry out their assigned task. The pair then proceeded to the lookout area. They

 spotted a police car parked at a bank and communicated the police location to the van

 occupants.

        Later that evening, Zuniga called to instruct them to go home, as the shooting had

 since transpired. Two weeks later, at Zuniga's instruction, Sandoval and another ELS

 member took the alleged van driver, Jarod Messer, to Mexico because someone matching

 his description had been identified as a possible suspect in the shooting.

        Love's shooting went unsolved for several months. Then, in May 2010, Gonzales

 and two other ELS members murdered ELS leader Zuniga. When arrested for Zuniga's

 murder, these three ELS members volunteered information about Love's killing. That

 information led to the arrest of Sandoval and other ELS members involved in the Love


 shooting.' The ELS members involved in the Zuniga killing also agreed to testify on

 behalf of the State against the four ELS members and associates arrested and charged in

 Love's killing in exchange for significant sentence reductions in the Zuniga killing and

 no murder charges in Love's shooting.

        Sandoval was arrested in September 2010. The State ultimately charged Sandoval

 with three counts: first degree murder(by extreme indifference) of Camilla Love (count

I), first degree assault of Joshua Love(count 2), and conspiracy to commit first degree



'These ineluded Time Time (van stealer); Dean Salavea(van stealer); Saul Mex (one oftwo
trigger men); Messer (van driver); and there was an arrest warrant for Santiago Mederos (the
other trigger man), who remained at large.
No. 92412-1




murder(count 3). The other ELS members involved in the shooting^ were similarly

charged. They were tried along with Sandoval in the same proceeding, but pleaded guilty

after the prosecution rested in exchange for reduced charges. Only Sandoval took his

case to the jury.

        Following closing arguments, Sandoval's counsel sought to include jury

instructions for the lesser included charges of accomplice to first degree and second

degree manslaughter if, "after full and careful deliberation on [the count I murder]

charge, you are not satisfied beyond a reasonable doubt that the defendant is guilty."

Clerk's Papers(CP)at 254 (Instr. 5). The court denied the request.^

        During deliberations, the jury asked the court whether it could use the instruction

defining first degree murder(as conduct creating a grave risk of death and causing death

under circumstances manifesting an extreme indifference to human life) when

considering the instruction defining conspiracy. After conferring with counsel, the court

answered affirmatively. The jury ultimately convicted Sandoval as charged. The court

then entered a judgment and sentence consistent with the second amended information.




2 Time, Salavea, Messer, and Mex.
^ The trial court did include a general instmction on accomplice liability. See CP at 327 (Instr.
6).
No. 92412-1



       The State recommended Sandoval receive a total sentence of 724 months for all

three crimes. The court sentenced Sandoval to a total sentence of904 months of

confinement.'^ The ELS members who pleaded guilty received reduced charges.^

       Sandoval appealed, arguing that the evidence presented at trial was insufficient to

support his convictions. With his direct appeal, Sandoval also filed a pro se petition for a

writ of habeas corpus, which was transferred to the Court of Appeals for consideration as

a PRP.® The Court of Appeals consolidated Sandoval's direct review with his PRP and

issued an unpublished decision on March 18, 2014, affirming the trial court's judgment

and sentence and dismissing Sandoval's initial PRP.^ Sandoval did not petition for

review of Division Two's decision, and the Court of Appeals mandated the case on

May 16, 2014.




^ Sandoval's sentence reflected the maximum standard range available under the sentencing
guidelines of421 months for murder, 183 months for assault, and 300 months for conspiracy to
commit murder, all to be served consecutively.
^ Mex,a shooter, received 421 months for murder; Messer, the van driver, 421 months for
murder and 34 months for unlawful possession of a firearm; and Time and Salavea, the van
stealers, 150 and 130 months, respectively, for the crime of leading organized crime. Gonzales,
whom Sandoval accompanied the evening of Love's murder, was not charged for his role.
Instead, he received a 45 month sentence solely for his role in Zuniga's murder.
^ In the writ, Sandoval asserted that(1) his arrest violated the Fourth Amendment,(2)his
interrogation violated the Fifth Amendment, and (3)the State lacked authority to prosecute him.
U.S. Const, amends IV, V.
^ The Court of Appeals held in part that "the evidence is sufficient to support Sandoval's
conviction for conspiracy to commit first degree murder by extreme indifference." State v.
Sandoval, No. 43039-8-II, slip op. at 9(Wash. Ct. App. Mar. 19, 2014)(unpublished),
http://www.eourts.wa.gov/opinions.
No. 92412-1



        On April 17, 2015, Sandoval filed his current PRP with the Court of Appeals,

which transferred the PRP to this court.^ We retained the petition for consideration on

the merits.


                                            ANALYSIS


        A. Standard of Review


        An unlawfully restrained petitioner may file a PRP. RAP 16.4. Restraint is

unlawful when, among other things, "[t]he conviction was obtained or the sentence or

other order . .. was imposed or entered in violation of the Constitution ofthe United

States or the Constitution or laws of the State of Washington." RAP 16.4(c)(2).

Successive petitions based on similar grounds or raising a new issue will not be heard

without a showing of good cause. In re Pers. Restraint ofVanDelft, 158 Wash. 2d 731, 738,

147 P.3d 573 (2006), overruled on other grounds as recognized in State v. Vance, 168
Wash. 2d 754, 762-63, 230 P.3d 1055 (2010). And while the Court of Appeals is barred

from hearing successive PRPs on new grounds, unless the petitioner can show good cause

why he or she failed to raise the issues previously, this court is not so barred.^ RCW

10.73.140; In re Pers. Restraint ofMartinez, 171 Wash. 2d 354, 362-63, 256 P.3d 277

(2011).




® Because this is a successive PRP based on new grounds without good cause why the issues
raised were not raised in Sandoval's previous PRP,the Court of Appeals lacked jurisdiction to
rule and transferred the PRP to this court. RCW 10.73.140.
® As noted, in his prior pro se PRP, Sandoval claimed unlawful arrest, unlawful interrogation,
and a lack of authority to prosecute. Sandoval, slip op. at 9. Sandoval's current PRP raises
different issues from his prior PRP, claiming his incarceration is the result of trial court errors,
prosecutorial misconduct, ineffective assistance of counsel, and disproportionate sentencing.
No. 92412-1



       Further, a PRP is not timely if filed "more than one year after the judgment

becomes final." RCW 10.73.090(1). Ajudgment becomes final, among other things,

when "an appellate court issues its mandate disposing of a timely direct appeal from the

conviction." RCW 10.73.090(3)(b). The Court of Appeals mandated its decision on

Sandoval's direct appeal on May 16, 2014, and Sandoval filed the current PRP April 17,

2015. Accordingly, his current PRP is timely.

       Also, frivolous PRPs need not be considered. RAP 16.11(b). A PRP "is frivolous

where it fails to present an arguable basis for collateral relief either in law or in fact,

given the constraints ofthe[PRP] vehicle." In re Pers. Restraint ofKhan, 184 Wash. 2d
679, 686-87, 363 P.3d 577(2015)(plurality opinion). Sandoval's PRP is not frivolous.

He provides an arguable basis in law for at least one of his claims, as discussed infra.

       PRPs must demonstrate error and, if the error is constitutional, that the petitioner

is "actually and substantially prejudiced." In re Pers. Restraint ofCoats, 173 Wash. 2d 123,

132, 267 P.3d 324(2011). If not constitutional, the PRP must show the error represents a

"fundamental defect. .. that inherently resulted in a complete miscarriage ofjustice." In

re Pers. Restraint ofFinstad, 111 Wash. 2d 501, 506, 301 P.3d 450(2013). This heightened

standard of review applies to all issues for which a petitioner had a previous opportunity

for judicial review and is designed to promote finality. Coats, 173 Wash. 2d at 132.
No. 92412-1



       B. Instruction on Lesser Included Offense of Manslaughter

       Relying on State v. Henderson, 182 Wash. 2d 734, 344 P.3d 1207(2015), Sandoval

contends that the trial court improperly denied his request for a jury instruction on the

lesser included offense of manslaughter. We agree.

       Henderson controls this issue. "A defendant is entitled to an instruetion on a

lesser included offense when(I)each ofthe elements ofthe lesser offense is a necessary

element ofthe charged offense and (2)the evidence in the case supports an inference that

the lesser crime was committed." Id. at 742(citing State v. Workman, 90 Wash. 2d 443,

447-48, 584 P.2d 382(1978)). As in Henderson,"the first prong ofthe Workman rule is

met" here because "the elements of first degree manslaughter are necessary elements of

first degree murder by extreme indifference." Id. Thus, as in Henderson, the only issue

in the present case is "whether the evidence supports an inference that the lesser crime

was committed rather than the greater crime." Id.

       In Henderson, we reiterated that "[a]jury must be allowed to consider a lesser

included offense if the evidence, when viewed in the light most favorable to the

defendant, raises an inference that the defendant committed the lesser crime instead of the

greater crime." Id. at 736 (citing State v. Fernandez-Medina, 141 Wash. 2d 448, 455-56,6

P.3d 1150 (2000)). "If a jury could rationally find a defendant guilty ofthe lesser offense

and not the greater offense, the jury must be instructed on the lesser offense." Id.(citing

Fernandez-Medina, 141 Wn.2dat456).
No. 92412-1



       The facts in Henderson are analogous to the facts at issue here. In Henderson, a

defendant was charged with murder by extreme indifference based on evidence that he

fired a gun repeatedly (six times) at an occupied dwelling where people were standing

outside. Id. at 739. In the present case, a defendant was charged with murder by extreme

indifference based on evidence that he fired a gun repeatedly(12 times) into an occupied

car.



       In Henderson, we held that the trial court erred in denying the defendant his

requested instruction on the lesser included offense of first degree manslaughter. Despite

the great similarity between the charged crime of murder by extreme indifference and

homicide by (reckless) manslaughter, it was still possible to say the evidence supported

an inference that the defendant committed only the lesser (reckless) offense to the

exclusion of the greater (extreme indifference) offence. Id. at 744. "Viewing this

evidence in the light most favorable to Henderson, a jury could have rationally concluded

that Henderson acted with disregard for a substantial risk of homicide rather than an

extreme indifference that caused a grave risk of death." Id. at 745. Noting that the court

"must view the evidence in the light most favorable to [the defendant requesting the

instruction]," we opined that "[i]n that light, we certainly cannot say that nojury could

rationally find first degree manslaughter instead of first degree murder by extreme

indifference." Id. at 746. Accordingly, the defendant was "entitled to a jury instruction

on first degree manslaughter." Id.
No. 92412-1



        Here, the faets ofthe Henderson homicide are comparable in all relevant respects

to the facts of the homicide in the present ease: the shooter aimed a gun toward an

occupied structure, fired repeatedly, and unsurprisingly someone was killed. Further, the

victim in Henderson was standing outside the house and thus was more vulnerable than

the victim in the present case, who was inside the car. Accordingly, the manslaughter

instruction is available in Sandoval's ease because gross negligence is even more

plausible here. Similarly, the fact that Henderson was charged as a principal, reflecting

that he was physically at the scene, personally pulled the trigger, and was thus more

overtly personally culpable than Sandoval, who was not present at the shooting but was

charged as an absent accomplice, additionally persuades that the manslaughter instruction

should be available here. Restated, Sandoval's aeeompliee status makes his personal,

direct culpability for the greater crime even more attenuated than was the defendant's

culpability as a principal for the greater crime in Henderson. Following Henderson, we

hold that Sandoval was entitled to an instruction on the lesser included offense of first

degree manslaughter. We grant Sandoval's PR? on this issue, reverse his conviction on

count I, and remand for further proceedings consistent with this opinion.          We find

Sandoval's remaining contentions unavailing.



  The dissent chides us for granting Sandoval's PRP on the instructional issue, contending that
because it is possible that the jury might have reached the same conclusion even if properly
instructed, Sandoval's PRP has failed to make the required showing of a fundamental defect in
his trial. But under the facts ofthis case, the limited PRP relief we grant is appropriate. As
discussed above, our recent decision in Henderson clearly establishes that Sandoval was entitled
to an instruction on the lesser included offense offirst degree manslaughter, which he requested
at trial. As in Henderson, the trial court erred in not giving that instruction. Henderson directs
that under the circumstances here,"the jury must be instructed on the lesser offense." 182


                                                10
No. 92412-1



        C. Cautionary Jury Instruction on Accomplice Testimony

        Sandoyal next contends that the trial court erred in refusing his request to giye the

following pattern jury instruction:

              Testimony of an accomplice, giyen on behalf of the State, should be
       subjected to careful examination in the light of other eyidence in the ease,
       and should be acted upon with great caution. You should not find the
       defendant guilty upon such testimony alone unless, after carefully
       considering the testimony, you are satisfied beyond a reasonable doubt of
       its truth.


CP at 253 (Instr. 4); 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

Instructions: Criminal § 6.05, at 197(4th ed. 2016); see also 32 Verbatim Tr. of

Proceedings(VTP)(Jan. 10, 2012) at 3673-74. A trial court's denial ofthis instruction is

error where the State does not "substantially corroborate[]" the aeeompliee testimony

through "testimonial, documentary or circumstantial eyidence." State v. Harris, 102
Wash. 2d 148, 155,685 P.2d 584(1984), overruled on other grounds by State v. McKinsey,

116 Wash. 2d 911, 914, 810 P.2d 907(1991).

       Sandoyal asserts accomplice testimony was not substantially corroborated by the

State. We disagree. The trial court found that giyen the testimony presented at trial,

there was substantial corroborating eyidence and the State was not relying solely on the

accomplice's testimony. The court did so after reyiewing recorded statements Sandoyal

made to police (that were later played for the jury) describing the general characteristics

of gang life; testimony corroborating Sandoyal's attendance at the planning meetings, his


Wn.2d at 736(emphasis added). Henderson, which controls this issue, was not decided until
after the mandate issued in Sandoyal's direct appeal. Under these circumstances, granting
Sandoval's PRP on this issue is warranted.


                                              11
No. 92412-1



knowledge of the resulting plan, and his attempt to assist Gonzales on his assigned

surveillance mission; physical evidence provided by the recovered stolen van; and

testimony by witnesses to the shooting itself. Accordingly, the trial court did not err in

determining that the State met its burden. This issue is meritless.

       D. Cognizabilitv of Counts I and III

       Sandoval's PRP also contends that the trial court erred in entering judgment

against him on count I and count III, respectively, because accomplice liability for

murder by extreme indifference and conspiracy to commit murder by extreme

indifference are not cognizable offenses. We disagree. As noted, the criminal plan here

was to retaliate for a gang shooting. That plan involved stealing a van for the shooters to

use and cruising around to locate rival gang members with the aid of other gang members

in another car, all with the purpose to retaliate in kind for the previous shooting. The

outcome here turns on the nature of the plan and the conduct of the participants that

resulted in the retaliatory (though misdirected) shooting that killed Camilla Love.

              1. Accomplice Liabilitv

      "Accomplice liability" is defined in RCW 9A.08.020(3)(a)(ii), which provides in

relevant part that a person is an accomplice of another person in the commission of a

crime if with knowledge that it will promote or facilitate the commission of the crime, he

or she aids or agrees to aid such other person in planning or committing it. Here,

Sandoval clearly aided in the planning of the crime-—^the shooting that resulted in death.

He rode around in the car, looking for rival gang members, and reported the location of




                                              12
No. 92412-1



police to his compatriots in the van, thereby facilitating the shooting. As to Sandoval's

mental state, it cannot feasibly be argued that he was not aware ofthe purpose

(retaliation) or likely outcome ofthe enterprise (i.e., that shooting into an occupied car

may very well result in death).

       "Washington's culpability statute provides that a person has actual knowledge

when 'he or she has information which would lead a reasonable person in the same

situation to believe' that he was promoting or facilitating the crime eventually charged.

RCW 9A.08.010(l)(b)(ii)." State v. Allen, 182 Wash. 2d 364, 374, 341 P.3d 268(2015)

(emphasis added); see also 2 WAYNE R.LaFave,SUBSTANTIVE CRIMINAL Law §

13.2(e) at 353(2d ed. 2003)("giving assistance or encouragement to one it is known will

thereby engage in conduct dangerous to life should suffice for accomplice liability as to

crimes defined in terms of recklessness or negligence").      Here, Sandoval's actions of

aiding in the shooting under the eireumstanees make aeeompliee liability properly

available under the facts presented, even though the crime is not a specific intent crime

and Sandoval, as an aeeompliee, had no part in the actual shooting.

              2. Conspiracv

       Turning to the conspiracy charge, we find a person is guilty of criminal conspiracy

when, with intent that conduct constituting a crime be performed, he or she agrees with

one or more persons to engage in or cause the performance ofsuch conduct, and any one



  See State v. Cronin, 142 Wash. 2d 568, 579, 14 P.3d 752(2000)("in order for one to be deemed
an aeeompliee, that individual must have acted with knowledge that he or she was promoting or
facilitating the crime for which that individual was eventually charged").

                                              13
No. 92412-1



ofthem takes a substantial step in pursuance of such agreement. See RCW 9A.28.040(1).

The underlying crime at issue here is murder by extreme indifference and is defined in

RCW 9A.32.030(l)(b), which provides that a person is guilty of murder in the first

degree when under circumstances manifesting an extreme indifference to human life, he

or she engages in conduct that creates a grave risk ofdeath to any person and thereby

causes the death of a person. Sandoval cites State v. Borner, 2013 ND 141, 836 N.W.2d
383, 391, which holds that conspiracy to commit extreme indifference murder is not a

cognizable offense, reasoning that conspiracy to commit unintentional murder creates a

logical inconsistency^^ because one cannot agree in advance to accomplish an unintended

result; accordingly, conspiracy is a specific intent crime requiring intent to agree and

intent to achieve a particular criminal result. We disagree with this articulation ofthe

requirements of conspiracy. In our view, the conspiracy inquiry's focus here is more

properly placed on Sandoval's agreement to engage in conduct that creates a grave risk of

death to any person, whether or not death actually occurs(a conspiracy does not require

the crime be completed). It was Sandoval's agreement to participate in this criminal




   Purported logical inconsistencies aside, the legislature is entitled to criminalize conduct as it
sees fit within constitutional bounds. See, e.g., State v. Freeman, 153 Wash. 2d 765, 771, 108 P.3d
753(2005)("legislature has the power to define offenses and set punishments"; legislature has
the power to criminalize every step leading to a greater crime, and the crime itself(citing Garrett
V. United States, 471 U.S. 773, 779, 105 S. Ct. 2407, 85 L. Ed. 2d 764 (1985))); cf.Albrechtv.
United States, 273 U.S. 1, 11,47 S. Ct. 250, 71 L. Ed. 505(1927)("There is nothing in the
Constitution which prevents Congress from punishing separately each step leading to the
consummation of a transaction which it has power to prohibit and punishing also the completed
transaction.").


                                                14
No. 92412-1



scheme and his culpable conduct in furtherance of the scheme that the conspiracy charge

seeks to deter.


       As this court has explained,"[T]he conspiracy statute punishes the act of agreeing

to undertake a criminal scheme," it is an "inchoate crime[] that target[s] preparatory

conduct without regard to whether the contemplated crime actually occurs." State v.

Jensen, 164 Wash. 2d 943, 950, 195 P.3d 512(2008); see also Ira P. Robbins, Double

Inchoate Crimes, 26 Harv. J. ON Legis. 1, 89(1989)("The essence of conspiracy is the

communication of a criminal scheme by one party to another to gain the other's support.

The success or failure ofthe target crime is irrelevant in determining conspiratorial

liability."(footnote omitted)). "A conspiracy has been defined as '["]a partnership in

criminal purposes. The gist of the crime is the confederation or combination of

minds.["]"' State v. Dent, 123 Wn.2d 467,475, 869 P.2d 392(1994)(quoting State v.

Casarez-Gastelum, 48 Wash. App. 112, 116, 738 P.2d 303 (1987)(quoting Marino v.

United States, 91 F.2d 691, 693-98 (9th Cir. 1937), cert, denied, 302 U.S. 764)).

       "[CJonspiracy focuses on the additional dangers inherent in group activity.
       In theory, once an individual reaches an agreement with one or more
       persons to perform an unlawful act, it becomes more likely that the
       individual will feel a greater commitment to carry out his original intent,
       providing a heightened group danger.
              As an inchoate crime, conspiracy allows law-enforcement officials to
       intervene at a stagefar earlier than attempt does. ... To obtain a
       conspiracy conviction, ... the prosecutor need only prove that the
       conspirators agreed to undertake a criminal scheme or, at most, that they
       took an overt step in pursuance ofthe conspiracy.

Id. at 476 (first alteration in original)(quoting Robbins,supra, at 27-29).




                                             15
No. 92412-1



        Here, as noted, under RCW 9A.32.030(l)(b) a person is guilty of murder by

extreme indifference where a person engages in conduct that creates a grave risk of

death to any person, and death results. The culpable conduct here is the volitional

conduct creating a grave risk. In other words, while the presence or absence of death

drives the particular charging decision, the gravamen of the offense, the volitional

conduct warranting sanction, remains the same whether or not death results. Thus, in our

view, the conspiracy to commit murder by extreme indifference requires that the conduct

be intended, that is, there must be an agreement(express or implied) to engage in conduct

creating a grave risk, but the result of the conduct—death—need not be intended.

        While case law varies concerning the availability of conspiracy in this context, we

believe the better reasoned approach focuses defendant's criminal liability for conspiracy

in this circumstance on defendant's agreement in light ofthe intended culpable conduct

to be performed. This approach—focusing on defendant's conduct rather than the end

result when addressing conspiracy—finds support in case law such as United States v.

Feola, 420 U.S. 671,95 S. Ct. 1255, 43 L. Ed. 2d 541 (1975). There, in affirming a

conspiracy conviction, the United States Supreme Court stated:

              Our decisions establish that in order to sustain a judgment of
       conviction on a charge of conspiracy to violate a federal statute, the
       Government must prove at least the degree of criminal intent necessary for
       the substantive offense itself. Respondent Feola urges upon us the
       proposition that the Government must show a degree of criminal intent in

   The fact of death informs the charging decision. If death results from the volitional conduct
creating a grave risk (e.g., shooting a gun into a car), the defendant may be charged as here with
first degree murder under RCW 9A.32.030(l)(b). Where the same conduct does not result in
death, defendant is still liable for the conduct but may be more properly chargeable for drive-by
shooting under RCW 9A.36.045.


                                                16
No. 92412-1



       the conspiracy count greater than is necessary to convict for the substantive
       offense; he urges that even though it is not necessary to show that he was
       aware ofthe official identity of his assaulted victims in order to find him
       guilty of assaulting federal officers, in violation of 18 U.S. C. § 111, the
       Government nonetheless must show that he was aware that his intended
       victims were undercover agents, if it is successfully to prosecute him for
       conspiring to assault federal agents. And the Court of Appeals held that the
       trial court's failure to charge the jury to this effect constituted plain error.

Id. at 686-87(emphasis added)(citations omitted). In Feola, the underlying offense,

assaulting federal officers (undercover narcotics agents) in the performance of their

official duties, required intentional assault but not the intent to assault federal officers.

Id. at 674, 694-95. Thus, conspiracy to assault federal officers required only the

agreement to the conduct of assaulting certain individuals but did not require intent ofthe

consequences that it was federal officers who were assaulted. As the Feola court

reasoned, the crime of conspiracy does not require proof of a greater intent than is

necessary to convict for the substantive crime. In murder by extreme indifference, it is

the conduct that must be intended, not the result of the conduct.

       Similarly, in United States v. Parker, 165 F. Supp. 2d 431 (W.D.N.Y. 2001), the

court denied dismissal of a charge of conspiracy to steal government property when the

defendants conspired to perform the act of stealing even though they neither knew the

property belonged to the government nor intended the consequence of stealing

government property. Relying on Feola, the court explained,"Defendants' guilt on this

[conspiracy] count will turn on whether they conspired to steal property which may have

been owned by the government regardless of whether the property in fact belonged to the




                                              17
No. 92412-1



government." Id. at 462. Again, it is the conduct that must be intended, not the result of

the conduct.


       In United States v. Brown,49 F.3d 1162(6th Cir. 1995), the Sixth Circuit held that

there can be conspiracy to violate an individual's civil rights when defendants intended

the conduct but did not specifically intend to violate civil rights. Citing to United States

V. O'Dell, 462 F.2d 224, 232 n.lO (6th Cir. 1972), the Brown court stated,"The United

States need not prove that the defendant actually knew it was a constitutional right being

conspired against or violated." 49 F.3d at 1165. The O'Dell court had observed,"'The

fact that the defendants may not have been thinking in constitutional terms is not

material. . . .' It is enough if Appellants can be shown to have acted in a manner which

was 'in reckless disregard of constitutional prohibitions or guarantees." 462 F.2d at 232

n.lO (quoting 5'crewj' v. United States, 325 U.S. 91, 106, 65 S. Ct. 1031, 89 L. Ed. 1495

(1945)). Again, the focus ofthe conspiracy inquiry is the agreement and the ensuing

conduct rather than the result of that conduct.


       Other decisions are in accord with the notion that conspiracy is available here. See

Commonwealth v. Fortune, 305 Pa. Super. 441,451 A.2d 729(1982)(affirming

conviction for conspiracy to commit second degree murder (felony murder)); State v.

Phillips, 489 N.W.2d 613,616(S.D. 1992)(acknowledging guilty plea to conspiracy to

commit second degree murder(imminently dangerous act evincing a depraved mind));

People V. La Plant, 670 P.2d 802, 803 (Colo. App. 1983)(affirming conviction for

conspiracy to commit second degree murder(knowingly causing death)); United States v.




                                             18
No. 92412-1



Croft, 124 F.3d 1109, 1122-23 (9th Cir. 1997)(agreeing with the Fifth Circuit case of

United States v. Chagra, 807 F.2d 398, 401-02(5th Cir. 1986), that "it is logically

possible to conspire to commit second-degree murder").

       Finally, in Chagra, the Fifth Circuit rejected "the rhetorical flourish that 'one

cannot plan an unplanned event'" and noted instead that "[cjonspiracy ... is a crime

independent ofthe substantive offense that was its object[,][t]he focus of a conspiracy

offense is upon agreement[, and][t]he inquiry is into defendant's intent at the time ofthe

illegal agreement or conspiracy, and that state of mind can certainly be to impulsively

kill." 807 F.2d at 401-02. Applying Chagra''s rationale here, Sandoval agreed to assist

in a retaliatory gang shooting. The goal (intent) at the time ofthe agreement was to

engage in such shooting, that is, Sandoval agreed (conspired) to engage in conduct that

creates a grave risk of death. Substantial steps were taken in pursuance ofthat

agreement: a van was stolen for the shooters to use, and Sandoval and others cruised

around in another car to locate potential targets and police and reported this information

to the van occupants. Conspiracy liability had already attached at that point whether or

not the shooting actually occurred. See Jensen, 164 Wash. 2d at 950. Further, the intent at

the time of the agreement was to engage in the shooting (conduct creating a grave risk);

whether or not death would or did result, or whether such result was specifically

intended, is superfluous to the conspiracy inquiry. Cf. Feola, 420 U.S. at 692("it is clear



  State V. Beaver, 148 Wash. 2d 338,60 P.3d 586 (2002), is similar. There, defendant pleaded
guilty to conspiracy to commit second degree murder (felony murder premised on assault and
resulting death). This court affirmed the conviction, albeit on other grounds.


                                             19
No. 92412-1



that one may be guilty as a conspirator for acts the precise details of which one does not

know at the time of the agreement").

       In sum, for the reasons discussed above, we reject Sandoval's contention that

conspiracy to commit murder by extreme indifference is not a cognizable crime and thus

is unavailable here.


       E. Prosecutorial Misconduct in Closing Argument

       Sandoval claims comments made by the prosecutor during rebuttal closing

argument constituted misconduct and that this misconduct violated his constitutional right

to a fair trial. "To make a successful claim of prosecutor misconduct, the defense must

establish that the prosecuting attorney's conduct was both improper and prejudicial."

State V. Davis, 175 Wash. 2d 287, 330, 290 P.3d 43(2012)(emphasis added). "Conduct is

improper if, for example,... it refers to matters outside the record." Id. at 330-31. "To

be prejudicial, a substantial likelihood must exist that the misconduct affected the jury's

verdict." Id. at 331. Further, when a defendant objects to an allegedly improper

comment, we evaluate the trial court's ruling for an abuse of discretion. Id. "Failure to

object to an allegedly improper remark constitutes waiver unless the remark is 'so

flagrant and ill-intentioned that it evinces an enduring and resulting prejudice that could

not have been neutralized by an admonition to the jury.'" Id. (quoting State v. Stenson,

132 Wash. 2d 668, 719, 940 P.2d 1239(1997)). While some ofthe prosecutor's comments

were improper, Sandoval fails to demonstrate prejudice.




                                             20
No. 92412-1



       1.     The Prosecutor's "OG" References were Improper But Did Not Prejudice
              Sandoval


       Sandoval asserts the prosecutor's repeated references to Sandoval being an "OG"

(original gangster) during his rebuttal closing argument was an improper attempt to

embellish Sandoval's culpability to the jury because the inference was not reasonably

supported by the record. 17 VTP (Nov. 16, 2011) at 2123. We agree.

       Evidence was presented indicating that Sandoval was a longtime ELS member,

and Sandoval concedes this. Evidence was also presented that OGs have elevated status.

The trial court found this evidence sufficient to support a reasonable inference that

Sandoval was an OG. But no one testified that simply being a longtime gang member

was sufficient for OG status. Gonzales testified that an OG was one ofthe older original

members of the gang, but he did not identify Sandoval as such, instead naming older

gang members who were incarcerated at the time of the Love shooting. Thus, the

evidence presented at trial was insufficient for the prosecutor to reasonably infer that

Sandoval was an OG. As a result, the OG comments were improper.

       But the prejudice generated from such comments is negligible. Sandoval freely

admitted he needed to be involved in the attack, attended planning meetings for the

attack, and voluntarily assisted Gonzales in searching out a target and keeping an eye on

police that evening. Given these admissions, it is not substantially likely that the jury's

mistaken belief that Sandoval may have been an OG would have affected the outcome in

this ease. Davis, 175 Wash. 2d at 331. This claim has no merit.




                                             21
No. 92412-1



       2.     The Prosecutor's Racial Comments Were Not Improper

       Sandoval further claims that the prosecutor improperly distinguished between the

gang status of Asian/Pacific Islanders and Latinos during rebuttal closing argument.

Sandoval postulates that the prosecutor was attempting to explain how Sandoval, who is

Latino, could be actively involved in the February 7 shooting, even though he seemingly

played only a minor role in events that evening. Sandoval asserts this was an improper

and prejudicial racial remark. It is improper and a Sixth Amendment violation for a

prosecutor to "flagrantly or apparently intentionally appeals to racial bias in a way that

undermines the defendant's credibility or the presumption ofinnocence." State v.

Monday, 171 Wn.2d 667,680, 257 P.3d 551 (2011); U.S. CONST, amend. VI. When

racial bias is implicated, the normal prejudicial standard for prosecutorial misconduct is

elevated. To avoid a constitutional violation from prosecutorial misconduct based on

comments appealing to racial bias, the State must demonstrate that the misconduct did

not affect the verdict "beyond a reasonable doubt." Monday, 171 Wash. 2d at 680

       But this heightened standard does not apply every time a prosecutor mentions

race. It applies only when a prosecutor mentions race in an effort to appeal to a juror's

potential racial bias, i.e., to support assertions based on stereotypes rather than evidence.

See In re Pers. Restraint ofGentry, 179 Wash. 2d 614, 637-38, 316 P.3d 1020(2014)

(heightened standard did not apply when an African American defendant's race was used

by the prosecutor as evidence of the defendant's guilt because his race "legitimately tied

to the physical and circumstantial evidence pointing to [a defendant of his race] as the




                                             22
No. 92412-1



killer"); see also State v. Emery, 174 Wash. 2d 741, 759, 278 P.3d 653(2012)(declining to

apply Monday's heightened standard to the prosecutor's "seriously wrong" statements

because "there is no evidence that the prosecutor was acting in bad faith or attempting to

inject bias").

        Here, the prosecutor referred to Asian/Paeifie Islanders one time and did so to

explain the hierarchy of the ELS membership; that is, only Latinos such as Sandoval

could be full-fledged members. The statements made in rebuttal, contrasting the race of

ELS members and associates, were made to assist the jury in drawing the logical, albeit

inferential conclusion that Sandoval was more culpable than his defense team would have

the jury believe because as a full-fledged ELS member, Sandoval need not he the trigger

man to be actively involved in a shooting perpetrated by the ELS.

       Because the heightened standard does not apply, Sandoval, rather than the State,

has the burden of demonstrating that the prosecutor's comment regarding the role of

Asian/Pacifie Islanders was improper and prejudicial, and he fails to do so. The trial

court did not err when it held that the prosecutor's statement about gang hierarchy was a

reasonable inference based on all the testimony that came out at trial.

       It is not substantially likely that any alleged improper comments by the prosecutor

prejudiced Sandoval. This claim has no merit.




 Because we remand for a new trial on count I and find none of Sandoval's other assertions of
trial error to be meritorious, we do not reach Sandoval's remaining contentions that his appellate
counsel was ineffective and his sentence was disproportionate. We also deny Sandoval's motion
to supplement the record, which was passed to the merits.


                                               23
No. 92412-1



                                      CONCLUSION


       We hold that the trial court erred in failing to give a requested lesser included

instruction on first degree manslaughter, and on this limited basis we grant Eduardo

Sandoval's PRP reversing his count 1 conviction for first degree murder by extreme

indifference and remand for further proceedings consistent with this opinion. We further

hold that accomplice liability for murder by extreme indifference and conspiracy to

commit murder by extreme indifference are cognizable offenses and find none of

Sandoval's other assertions meritorious.




                                             24
No. 92412-1




                   -r



WE CONCUR:




              25
In re Pers. Restraint ofSandoval, No. 92412-1
Fairhurst, C.J.(concurring/dissenting)




                                           No. 92412-1


       FAIRHURST,C.J.(concurring in part/dissenting in part)—I disagree with the

majority on two critical issues.' First, I disagree with the decision to grant relief for

Eduardo Sandoval's count I conviction based on the jury instructions given at trial.

Second,I disagree with the majority's conclusion that conspiracy to commit murder

by extreme indifference is a cognizable crime. I would reverse Sandoval's count III

conspiracy conviction and remand for resentencing while leaving his count I and

count II convictions in place. Therefore, I respectfully dissent.

A.     Jury instruction on the lesser included offense for count I

       In his personal restraint petition (PRP), Sandoval asserts that the trial court

committed error by refusing to provide his requested jury instructions on the lesser



      ' I agree with the majority that no relief should be granted to Eduardo Sandoval for the
accomplice testimony jury instructions or the alleged prosecutorial misconduct, and that
accomplice liability for murder by extreme indifference is a cognizable crime. Because I do not
think the court should remand for a new trial, I would address the additional issues that the majority
declines to reach. I would hold that Sandoval's sentence is proportionate to that of his codefendants
and that he has failed to demonstrate ineffective appellate counsel.
                                                -1-
In re Pers. Restraint ofSandoval, No. 92412-1
Fairhurst, C.J.(concurring/dissenting)


included offense of manslaughter. This argument is based on a statutory right. State

V. Condon, 182 Wn.2d 307,316,343 P.3d 357(2015)(referring to RCW 10.61.006).

For nonconstitutional arguments in a PRP, the petitioner must show that the error

represents a "fundamental defect . . . that inherently resulted in a complete

miscarriage ofjustice." In re Pers. Restraint ofFinstad, 111 Wash. 2d 501, 506, 301
P.3d 450 (2013). To determine if the trial court erred, we review the court's factual

determinations for abuse of discretion and its legal conclusions de novo. Condon,
182 Wash. 2d at 315-16.


       The majority discusses the PRP standard of review, but decides the jury

instruction issue based on State v. Henderson, 182 Wash. 2d 734, 344 P.3d 1207

(2015), and its legal conclusion as though this case were on direct appeal. Majority

at 7-10. A PRP is not a substitute for an appeal. In re Pers. Restraint ofCarter, 172

Wn.2d 917,922,263 P.3d 1241 (2011). Rather, a PRP is "an extraordinary remedy."

In re Pers. Restraint ofBrockie, 178 Wash. 2d 532, 540, 309 P.3d 498 (2013). Even if

the trial court erred, we should not grant a new trial on this basis. The failure to

include jury instructions on the lesser offense of manslaughter is not an inherent

miscarriage ofjustice because the jury still could have come to the same conclusion

even if presented with more options on their verdict form.^


       ^ Sandoval's claim ofineffective assistance of appellate counsel is subject to the same flaw.
He argues that his appellate counsel was ineffective for failing to raise issues that had merit. But
                                               -2-
In re Pers. Restraint ofSandoval, No. 92412-1
Fairhurst, C.J.(concurring/dissenting)


B.     Conspiracy to commit murder by extreme indifference is not cognizable

       Sandoval's restraint for his count III conspiracy conviction is unlawful

because it was '"imposed or entered in violation of the Constitution of the United

States or the Constitution or laws ofthe State of Washington.'"In re Pers. Restraint

of Meirhofer, 182 Wash. 2d 632, 649 n.9, 343 P.3d 731 (2015) (quoting RAP

16.4(c)(2)). It is a violation of the Fourteenth Amendment to the United States

Constitution to convict and incarcerate an individual for "conduct that [a state's]

criminal statute ... does not prohibit." Fiore v. White, 531 U.S. 225,228,121 S. Ct.

712, 148 L. Ed. 2d 629(2001). Like other jurisdictions who have squarely addressed

the issue,^ I believe that one cannot conspire to commit murder by extreme

indifference, a crime lacking the requisite specifie intent for conspiracy.



even for claims with merit, he must show "a reasonable probability that, but for counsel's
unprofessional errors, the result of the proceeding would have been different." Strickland v.
Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674(1984). Sandoval fails to meet
this standard. Furthermore, "[fjailure to raise all possible nonfrivolous issues on appeal is not
ineffective assistance." In re Pers. Restraint ofLord, 123 Wash. 2d 296, 314, 868 P.2d 835 (1994).
        ^ For example, in State v. Borner, 2013 ND 141, 836 N.W.2d 383, 390, the court held that
conspiracy to commit depraved-mind murder "is not a cognizable offense." See also State v. Baca,
1997-NMSC-059,124 N.M.333,950 P.2d 776,787(the crime of conspiracy to commit depraved-
mind murder "did not exist"); People v. Swain, 12 Cal. 4th 593,603,909 P.2d 994,49 Gal. Rptr.
2d 390 (1996)(conspiracy to commit '''implied malice murder" is '"'illogicary, Mitchell v. State,
363 Md. 130, 149, 767 A.2d 844 (2001)(crime of depraved-mind murder is not consistent with
the specific intent required for conspiracy);People v. Hammond,187 Mich. App. 105,466 N.W.2d
335, 337(1991)(finding it logically inconsistent to plan to commit unpremeditated murder).
        Admittedly, the United States Court of Appeals for the Fifth Circuit's reasoning in United
States V. Chagra supports the majority's decision by rejecting the idea that "'one cannot plan an
unplanned event.'" 807 F.2d 398, 401 (5th Cir. 1986); see also United States v. Croft, 124 F.3d
1109,1123(9th Cir. 1997)(agreeing with Chagra). But the defendant in Chagra was charged with
conspiracy to commit second degree murder with "malice aforethought," defined as "an intent at
                                              -3 -
In re Pers. Restraint ofSandoval, No. 92412-1
Fairhurst, C.J.(concurring/dissenting)


       The crime ofcriminal conspiracy requires a conspirator to act"with intent that

conduct constituting a crime be performed." RCW 9A.28.040(1). This means a

conspirator must intend to commit a particular crime. See State v. Bobic, 140 Wn.2d

250,265,996 P.2d 610(2000). But murder by extreme indifference does not require

a specific intent to kill, or any specific intent for that matter. It simply requires an

act of aggravated recklessness that results in a death."^ See RCW 9A.32.030(l)(b);

State V. Dunbar, 117 Wash. 2d 587, 593, 817 P.2d 1360 (1991). A '"conspiracy to

commit a particular substantive offense cannot exist without at least the degree of

criminal intent necessary for the substantive offense itself.'" 2 WAYNE R. LaFave,

Substantive Criminal Law § 12.2(c), at 277(2d ed. 2003)                          Developments

in the Law: Criminal Conspiracy, 72 Harv. L. Rev 920, 939 (1959) (citing

Pettibone v. United States, 148 U.S. 197, 204-05, 13 S. Ct. 542, 37 L. Ed. 419



the time of a killing . . . or an intent willfully to act in a callous and wanton disregard of the
consequences of human life." 807 P.2d at 402 (emphasis omitted). Sandoval's conviction is not
premised on any such forethought. The remaining cases the majority cites from other jurisdictions
are distinguishable or unpersuasive. In State v. Phillips, 489 N.W.2d 613, 616 (S.D. 1992), the
court acknowledged a guilty plea to conspiracy to commit second degree murder for someone
other than the defendant and then proceeded to affirm the defendant's conviction for conspiracy
to commit first degree murder. In Commonwealth v. Fortune, 305 Pa. Super. 441, 445-46, 451
A.2d 729(1982), the court affirmed the defendant's conspiracy to commit second degree murder
based on felony murder in which rape was the underlying felony. In People v. La Plant, 670 P.2d
802, 805 (Colo. App. 1983), the court specifically declined to consider the issue. Finally, the
majority claims our decision in State v. Beaver, 148 Wash. 2d 338, 60 P.3d 586 (2002), is similar to
these cases. In Beaver, we never addressed whether the crime of conspiracy to commit second
degree murder is cognizable; instead, we resolved the case on other grounds. Id. at 350.
        The crime required a depraved mind before 1975 and extreme indifference to human life
after 1975. State v. Anderson, 94 Wash. 2d 176, 188-91, 616 P.2d 612(1980). Neither case requires
an '"intent to cause ... death.'" Id. at 191 (quoting RCW 9A.32.030(l)(a)).
                                              -4-
In re Pers. Restraint ofSandoval, No. 92412-1
Fairhurst, C.J.(concurring/dissenting)


(1893))); Ingram v. United States, 360 U.S. 672, 678, 79 S. Ct. 1314, 3 L. Ed, 2d

1503 (1959). "It follows, therefore, that there is no such thing as a conspiracy to

commit a crime which is defined in terms of recklessly or negligently causing a

result." LaFave,supra, at 278(citing Po/mer v. People,964 P.2d 524(Colo. 1998);

State V. Beccia, 199 Conn. 1, 505 A.2d 683 (1986)). We have previously held that

murder by extreme indifference "may not serve as a basis for the crime of attempt."

Dunbar, 117 Wash. 2d at 594-95. And attempt, like the crime of conspiracy, requires a

specific intent to commit a particular crime. RCW 9A.32.030(l)(b); Dunbar, 117
Wash. 2d at 590. For the same reasons that one cannot attempt to commit murder by

extreme indifference, one cannot conspire to commit murder by extreme

indifference.


       In my view, Sandoval was convicted ofa nonexistent crime, creating a facially

invalid judgment and sentence.In re Pers. Restraint ofHinton, 152 Wn.2d 853,857-

58, 100 P.3d 801 (2004). On this basis, I would reverse his count III conviction and

remand for resentencing.




                                            -5-
In re Pers. Restraint ofSandoval, No. 92412-1
Fairhurst, C.J.(concurring/dissenting)




                                            -6-
In re Pers. Restraint ofSandoval(Eduardo), No. 92412-1
(Gordon McCloud, J., concurring/dissenting)




                                    No. 92412-1




       GORDON McCLOUD, J. (concurring in part/dissenting in part)—I agree

with the majority that we must reverse petitioner Eduardo Sandoval's conviction on

count I, first degree murder(by extreme indifference) of Camilla Love. I also agree

with the majority that we must affirm Sandoval's conviction on count II, first degree

assault of Joshua Love. But I disagree with the majority's decision on count III,

conspiracy to commit murder (by extreme indifferenee). Instead, I agree with the

dissent that a conspiracy conviction based on a plan to commit the impossible-to-

plan crime of murder by extreme indifference must be reversed. I therefore concur

in part and dissent in part.
In re Pers. Restraint ofSandoval(Eduardo), No. 92412-1
(Gordon McCloud, J., concurring/dissenting)




                                                         la